SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GEORGE IVAN LOPEZ,              : No. 198 EM 2016
                                :
              Petitioner        :
                                :
                                :
         v.                     :
                                :
                                :
GREENE COUNTY COURT AND,        :
PROTHONOTARY, MRS. SUSAN WHITE, :
                                :
              Respondents       :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.